Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000973
                                                       05-AUG-2014
                                                       10:05 AM




                          SCPW-14-0000973

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     LIVIA SCOTTO, Petitioner,

                                vs.

 HAWAI#I PUBLIC HOUSING AUTHORITY, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the documents filed by Petitioner

Livia Scotto, on July 18, 2014, which was filed as a petition for

a writ of mandamus, the supplemental submission, filed on July

21, 2014, and the record, it appears that Petitioner is

challenging the Findings of Facts, Conclusions of Law, Decision

and Order issued by the Oahu Eviction Board A, Hawai#i Public

Housing Authority on June 18, 2014.    The documents, however,

should have been filed in the circuit court pursuant to HRS §§

91-14 and 356D-96.   Accordingly,

          IT IS HEREBY ORDERED that the Clerk of the Appellate

Court shall forward the documents to the Circuit Court of the
First Circuit, State of Hawai#i to file as a notice of appeal.

The filing date shall be deemed the date that the documents were

filed in this court.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is dismissed.

          DATED:   Honolulu, Hawai#i, August 5, 2014.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2